                                                  Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 1 of 8


                                         Jonah A. Grossbardt (State Bar No. 283584)
                                     1
                                         SRIPLAW
                                     2   1801 Century Park East
                                         Suite 1100
                                     3   Los Angeles, CA 90067
                                         323.364.6565 – Telephone
                                     4
                                         561.404.4353 – Facsimile
                                     5   jonah.grossbardt@sriplaw.com

                                     6 Attorneys for Plaintiff
                                     7 DOUGLAS HAMMERSCHMITT
                                     8
                                     9                            UNITED STATES DISTRICT COURT
                                    10
                                                                  EASTERN DISTRICT OF CALIFORNIA
                                    11
                                    12
          LOS ANGELES, CALIFORNIA




                                    13   DOUGLAS HAMMERSCHMITT,                               Case No.:
SRIPLAW




                                    14                                       Plaintiff,       COMPLAINT FOR COPYRIGHT
                                                                                              INFRINGEMENT
                                    15   v.
                                    16                                                        DEMAND FOR JURY TRIAL
                                         ROCKETEER GAMES STUDIO LLC,
                                    17
                                                                            Defendant.
                                    18
                                    19
                                    20                      COMPLAINT FOR COPYRIGHT INFRINGEMENT

                                    21                              (INJUNCTIVE RELIEF DEMANDED)

                                    22          Plaintiff DOUGLAS HAMMERSCHMITT (“Plaintiff” or “Hammerschmitt”) by and

                                    23 through his undersigned counsel, brings this Complaint against Defendant ROCKETEER
                                    24 GAMES STUDIO LLC (“Defendant” or “RGS”) for damages and injunctive relief, and in
                                    25 support thereof states as follows:
                                    26 / / /
                                    27 / / /
                                    28 / / /


                                                                                          1
                                                                                                          COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                      CASE NO.:
                                                     Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 2 of 8



                                     1                                    SUMMARY OF THE ACTION
                                     2          1.       Hammerschmitt brings this action for violations of exclusive rights under the
                                     3 Copyright Act, 17 U.S.C. § 106, to copy and distribute Hammerschmitt’s original copyrighted
                                     4 works of authorship.
                                     5          2.       Hammerschmitt is a world-renowned and multi-award-winning pianist, composer,
                                     6 and music producer.
                                     7          3.       RGS is a software development and design company which has developed and
                                     8 commercially exploits and distributes first-person shooter online video games, including Red
                                     9 Crucible, Red Crucible 2, Red Crucible Firestorm, Red Crucible Reloaded, War Trigger Classic,
                                    10 War Trigger 2 and War Trigger 3 (collectively the “Games”).
                                    11          4.       Hammerschmitt alleges that RGS copied, reproduced, distributed, synchronized,
                                    12 and publicly performed a substantial portion of Hammerschmitt’s copyrighted master recording
          LOS ANGELES, CALIFORNIA




                                    13 and compositional arrangement in several of RGS’ Games.
SRIPLAW




                                    14          5.       Specifically, Hammerschmitt’s copyrighted master recording and copyrighted
                                    15 arrangement has been used as the audio track in a map known as “Santa House”, which users
                                    16 have been able to play in RGS’ Games. RGS has neither acknowledged Hammerschmitt’s
                                    17 contribution nor obtained permission to use his copyrighted master recording and arrangement,
                                    18 and RGS has not provided Hammerschmitt with any compensation whatsoever. While RGS has
                                    19 received substantial profits from the Games, including through offering in-game upgrades and
                                    20 weapons purchases, Hammerschmitt has received nothing – no acknowledgement, no credit, no
                                    21 remuneration of any kind.
                                    22          6.       Hammerschmitt brings this action to vindicate his rights for the deliberate taking
                                    23 of his work, to recover damages, and to ask that RGS be required to disgorge its ill-gotten profits
                                    24 attributable to its infringement and to cease and desist its continued, unauthorized use of
                                    25 Hammerschmitt’s work and/or to provide credit and compensation rights and interests in the
                                    26 infringing work.
                                    27                                    JURISDICTION AND VENUE
                                    28          7.       This is an action arising under the Copyright Act, 17 U.S.C. § 501.


                                                                                          2
                                                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                   CASE NO.:
                                                     Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 3 of 8



                                     1          8.       This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.
                                     2 §§ 1331, 1338(a).
                                     3          9.       RGS is subject to personal jurisdiction in California.
                                     4          10.      RGS is a California limited liability company that is subject to personal
                                     5 jurisdiction in California.
                                     6          11.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)
                                     7 because the events giving rise to the claims occurred in this district, RGS engaged in
                                     8 infringement in this district, and RGS is subject to personal jurisdiction in this district.
                                     9                                             DEFENDANT
                                    10          12.      RGS is a software development and design company which has developed and
                                    11 commercially exploits and distributes the Games. RGS is a California limited liability company
                                    12 with its principal place of business at 3140 Peacekeeper Way, Suite 101, McClellan Park,
          LOS ANGELES, CALIFORNIA




                                    13 California 95652 and can be served by serving its Registered Agent, Eric O. Jeppson at 1478
SRIPLAW




                                    14 Stone Point Dr., Suite 100, Roseville, California 95661.
                                    15                               THE COPYRIGHTED WORK AT ISSUE
                                    16          13.      In 2008, Hammerschmitt created the master recording “Carol of The Bells” (“the
                                    17 Work”), which appeared on Hammerschmitt’s album “Noel”, and which includes the unique and
                                    18 original sound recording and musical arrangement that appear in RGS’ Games. Hammerschmitt
                                    19 will submit audio recordings and sheet music notation of the Work to the Court, along with audio
                                    20 recordings of the Work as it appears in the Games.
                                    21          14.      Hammerschmitt registered the Work with the Register of Copyrights on
                                    22 November 24, 2008 and was assigned the registration number SR 619-421. The Certificate of
                                    23 Registration is attached hereto as Exhibit 1.
                                    24          15.      At all relevant times Hammerschmitt has been the owner of the copyrighted Work
                                    25 at issue in this case.
                                    26
                                    27
                                    28


                                                                                           3
                                                                                                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                    CASE NO.:
                                                  Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 4 of 8



                                     1                               INFRINGEMENT BY DEFENDANT
                                     2          16.    The Work has appeared in, at least, the following Games: War Trigger Classic,
                                     3 War Trigger 2, War Trigger 3, Red Crucible 2, Red Crucible Reloaded, and Red Crucible
                                     4 Firestorm.
                                     5          17.    RGS has never sought or been licensed to use the Work at issue in this action for
                                     6 any purpose.
                                     7          18.    On a date after the Work at issue in this action was created and its copyright was
                                     8 registered, but prior to the filing of this action, RGS copied the Work.
                                     9          19.    RGS copied Hammerschmitt’s copyrighted Work without Hammerschmitt’s
                                    10 permission.
                                    11          20.    RGS’ willful infringement of the Work has harmed Hammerschmitt because,
                                    12 among other things, Hammerschmitt was not properly credited for his contributions to the Games
          LOS ANGELES, CALIFORNIA




                                    13 and because RGS denied Hammerschmitt the opportunity to determine whether he would desire
SRIPLAW




                                    14 his Work to be used in connection with these violent videogames. The proper licensing of the
                                    15 Work would not have only generated substantial revenues, but it would have generated
                                    16 recognition for Hammerschmitt as a contributor to the popularity of the Santa House map.
                                    17 Instead, Hammerschmitt had to learn of RGS’ infringement without having received any
                                    18 recognition or compensation whatsoever.
                                    19          21.    RGS copied, reproduced, distributed, synchronized, and publicly performed and
                                    20 otherwise commercially exploited and profited from Hammerschmitt’s Work in numerous ways,
                                    21 including but not limited to, synchronizing Hammerschmitt’s Work with the gameplay on the
                                    22 “Santa House” map, which it advertised, promoted, and made available to its users in the Games
                                    23 each year, and for which its users have shown great enthusiasm.
                                    24          22.    RGS has profited from Hammerschmitt’s Work in numerous ways including but
                                    25 not limited to drawing additional users to Santa Map for the purposes of selling in-app purchases,
                                    26 including themed weapons, upgrades, “packs” and/or “bundles” which have generated
                                    27 substantial sums for RGS.
                                    28


                                                                                         4
                                                                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                 CASE NO.:
                                                  Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 5 of 8



                                     1          23.     RGS had access to the Work because the Work appeared on “Noel”, which is
                                     2 Hammerschmitt’s most popular album; an album which has accrued millions of streams and
                                     3 thousands of sales since its initial commercial release in 2008.
                                     4          24.     A substantial portion of Hammerschmitt’s Work was used by RGS in the Games,
                                     5 without permission, acknowledgement or compensation.
                                     6          25.     The use of a substantial portion of Hammerschmitt’s Work is grounds for this
                                     7 Court to infer that RGS had access to Hammerschmitt’s Work. The verbatim copying of the
                                     8 work is blatant both in scale and degree, that it raises this matter to a level where access is
                                     9 presumed.
                                    10          26.     RGS’ copying of a substantial portion of Hammerschmitt’s Work, which are
                                    11 qualitatively and crucial elements of the Games in which they appear, is a sufficient basis to find
                                    12 substantial similarity.
          LOS ANGELES, CALIFORNIA




                                    13          27.     To create the Santa House map, RGS intentionally and unlawfully copied and
SRIPLAW




                                    14 featured a continuous loop of a substantial portion of Hammerschmitt’s unique and original
                                    15 Work.
                                    16          28.     Hammerschmitt’s performance in the Work is original, unique, specific in terms
                                    17 of pitch, register and overall use, and a substantial portion of Hammerschmitt’s Work acts as the
                                    18 entire featured audio track for the Santa House map, which has appeared in numerous Games and
                                    19 sets the entire tone for Santa House, significantly contributing to that map’s substantial
                                    20 popularity among RGS’ users and inspiring their frequent gameplay and in-game purchases
                                    21 while playing the Games.
                                    22          29.     Hammerschmitt’s Work reaches the very essence of Santa House and is crucial to
                                    23 the popularity of Santa House.
                                    24          30.     The sameness of the performance and striking similarity between the audio track
                                    25 featured in the Santa House map within the Games and the protectable elements of the Work are
                                    26 obvious, such that an ordinary lay listener would instantly recognize the similarity between the
                                    27 works. The similarity surpasses the realm of generic coincidence and independent creation.
                                    28


                                                                                          5
                                                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                   CASE NO.:
                                                  Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 6 of 8



                                     1          31.    RGS’ copying, and repeated and continuing commercial use and exploitation of
                                     2 Hammerschmitt’s Work is not within the scope of the “fair use” exception to copyright.
                                     3          32.    Given the undisputable use of Hammerschmitt’s Work, RGS knew when copying,
                                     4 reproducing, distributing, synchronizing, and publicly performing the Work in the Santa House
                                     5 map that they were infringing on a pre-existing Work.
                                     6          33.    RGS failed to secure a license to copy, synchronize, distribute, and exploit
                                     7 Hammerschmitt’s Work.
                                     8          34.    RGS has, without authorization, created adaptations and derivative works of
                                     9 Hammerschmitt’s Work by copying, manipulating or altering Hammerschmitt’s master recording
                                    10 and composition.
                                    11          35.    The conduct of RGS constitutes direct, willful infringement of Hammerschmitt’s
                                    12 copyright.
          LOS ANGELES, CALIFORNIA




                                    13          36.    RGS’ infringing acts were willful, knowing, and malicious and perpetrated
SRIPLAW




                                    14 without regard to Hammerschmitt’s rights.
                                    15          37.    RGS continues to willfully infringe on Hammerschmitt’s Work by reproducing,
                                    16 displaying, transmitting, distributing, synchronizing, and exploiting the Santa House map, which
                                    17 continues to be exploited in the Games annually at least during the months of December and
                                    18 January (and in some cases as early as November each year).
                                    19                                              COUNT I
                                    20                                 COPYRIGHT INFRINGEMENT
                                    21          38.    Hammerschmitt incorporate the allegations of paragraphs 1 through 37 of this
                                    22 Complaint as if fully set forth herein.
                                    23          39.    Hammerschmitt owns a valid copyright in the Work at issue in this case.
                                    24          40.    Hammerschmitt registered the Work at issue in this case with the Register of
                                    25 Copyrights pursuant to 17 U.S.C. § 411(a).
                                    26          41.    RGS had access to the Work as discussed above. Furthermore, the sound
                                    27 recordings and musical arrangement in the Work and that which are featured in the Games are
                                    28


                                                                                        6
                                                                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                 CASE NO.:
                                                  Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 7 of 8



                                     1 strikingly similar, meaning that access is presumed, and a claimed defense of “independent
                                     2 creation” is precluded.
                                     3          42.    RGS’ unauthorized reproduction, distribution, synchronization, and public
                                     4 performance of the Work in connection with the Games infringes Hammerschmitt’s exclusive
                                     5 rights in violation of the Copyright Act, 17 U.S.C. § 101 et seq.
                                     6          43.    RGS did not receive permission from Hammerschmitt to copy, sample or use any
                                     7 part of the Work in the Games.
                                     8          44.    RGS copied, displayed, and distributed the Work at issue in this case and made
                                     9 derivatives of the Work without Hammerschmitt’s authorization in violation of 17 U.S.C. § 501.
                                    10          45.    From the date of the creation of the Santa House map and its exploitation within
                                    11 the Games, the RGS has infringed Hammerschmitt’s copyright interests in the Work, including:
                                    12                 a.      by substantially copying and publicly performing, or authorizing the
          LOS ANGELES, CALIFORNIA




                                    13          copying, synchronization, and public performances on video, and otherwise; and
SRIPLAW




                                    14                 b.      by reproducing, distributing, and selling the Games through various
                                    15          sources.
                                    16          46.    RGS has reproduced and/or distributed and continues to reproduce and distribute
                                    17 large numbers of copies of the Games which continue to violate Hammerschmitt’s copyright.
                                    18          47.    Hammerschmitt is entitled to declaratory and injunctive relief, ordering RGS to
                                    19 credit Hammerschmitt in connection with all future reproduction, distribution, sale, public
                                    20 performance, or other use or exploitation of the Games that include Hammerschmitt’s
                                    21 intellectual property, and a continuing royalty following judgment in an amount to be
                                    22 determined.
                                    23          48.    RGS’ acts were willful.
                                    24          49.    Hammerschmitt has been damaged.
                                    25          50.    The harm caused to Hammerschmitt has been irreparable.
                                    26          WHEREFORE, the Hammerschmitt pray for judgment against the Defendant Rocketeer
                                    27 Games Studio LLC that:
                                    28


                                                                                        7
                                                                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                 CASE NO.:
                                                     Case 2:20-at-00891 Document 1 Filed 09/09/20 Page 8 of 8



                                     1          a.       Defendant and its officers, agents, servants, employees, affiliated entities, and all
                                     2 of those in active concert with them, be preliminarily and permanently enjoined from committing
                                     3 the acts alleged herein in violation of 17 U.S.C. § 501;
                                     4          b.       Defendant be required to pay Hammerschmitt his actual damages and Defendant’s
                                     5 profits attributable to the infringement, or, at Hammerschmitt’s election, statutory damages, as
                                     6 provided in 17 U.S.C. § 504;
                                     7          c.       Hammerschmitt be awarded his attorneys’ fees and costs of suit under the
                                     8 applicable statutes sued upon; and
                                     9          d.       Hammerschmitt be awarded such other and further relief as the Court deems just
                                    10 and proper.
                                    11                                            JURY DEMAND
                                    12          Hammerschmitt hereby demands a trial by jury of all issues so triable.
          LOS ANGELES, CALIFORNIA




                                    13 DATED: September 9, 2020                        Respectfully submitted,
SRIPLAW




                                    14
                                    15                                                 /s/ Jonah A. Grossbardt
                                                                                       JONAH A. GROSSBARDT
                                    16                                                 SRIPLAW
                                                                                       Attorneys for Douglas Hammerschmitt
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                           8
                                                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                   CASE NO.:
